Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 25, 2022 has been entered.
Claims 1, 3-5, and 7-9 remain pending in the application. Claim 10 is newly added and is pending in the application. Based on the claim amendments, claim 1 is allowable, and therefore the claims which depend from claim 1 that were withdrawn due to the restriction requirement are rejoined. Accordingly, the restriction is withdrawn, and claim 9, which was previously withdrawn due to the restriction requirement, is pending in the application and is examined. Claim 10, which is newly added and depends on claim 9, is also pending in the application and is examined. Claims 2 and 6 are canceled.
Applicant’s amendments to the Claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 10/6/2021.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Scott on 2/16/2022.

Claims 1, 3-5, 7, and 8 have been accepted and remain as originally presented.
The claims have been amended as follows: 

Claim 9 has been amended as follows:
	9. (Currently Amended) A dispensing method carried out by the assay robot system according to claim 1 comprising: 
	holding a pipette holding piece attached to the pipette with a hand of a robot arm of the dispensing robot; 
	attaching the tip to the pipette by moving the pipette so as to insert the pipette to the tip; 
	dispensing liquid using the pipette to which the tip is attached; and 
	detaching the tip used for dispensing the liquid from the pipette by moving the pipette [[to]] so as to bring the tip ejector of the held pipette into contact with the first contact member.

Claim 10 is newly added and reads as follows:
	10. (New) The dispensing method according to claim 9, the method further comprising:
	detecting, using the tip detachment detector, whether the tip has been detached from the pipette after the tip ejector is contacted with the first contact member; and
	in response to the tip detachment detector detecting that the tip is undetached from the pipette after the tip ejector has been contacted with the first contact member, using the dispensing robot to move the pipette horizontally toward the second contact member so as to .

Reasons for Allowance
Claims 1, 3-5, and 7-10 have been renumbered as claims 1, 2-4, and 5-8, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
Umeno et al. (US Pub. No. 2014/0106386; hereinafter Umeno; already of record), Kowari et al. (US Pub. No. 2009/0081081; hereinafter Kowari; already of record), and Inoue (US Pub. No. 2005/0178795; already of record) teaches an assay robot system similar to that claimed. However, Umeno, Kowari, and Inoue do not teach, either alone or in combination with the prior art, a controller configured to control operation of a dispensing robot such that:
	the dispensing robot holds the pipette with the tip attached thereto; 
	the dispensing robot elevates the pipette such that the tip ejector is pressed by bringing an upper end portion of the tip ejector into contact with the first contact surface of the first contact member; and 
	the dispensing robot moves the pipette horizontally toward the second contact member so as to detach the tip by contacting with, by the horizontal movement, the second contact surface of the second contact member in response to the tip detachment detector detecting that the tip is undetached from the pipette after the tip ejector has been pressed.
.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/J.M./Examiner, Art Unit 1798       

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798